FlLED

OCT 2 3 2018
IN THE UNITED STATES DIS'I`RICT COURT Clel)r=<étnudso?§cg$aggun
FOR THE DISTRICT OF MONTANA Missoula
MISSOULA DIVISION
RANDY BRYANT WICK,
CV 17-146-M-DLC-JCL

Petitioner,
vs. ORDER
MICHAEL FLETCI-[ER,

Respondent.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations on August 28, 2018, recommending that the Court deny Wick’s
amended petition brought under 28 U.S.C. § 2254 and deny a certificate of
appealability. (Doc. 18.) Wick failed to timely object to the F indings and
Recommendations, and so waived the right to de novo review of the record. 28
U.S.C. § 636(b)(1). This Court reviews for clear error those findings and
recommendations to which no party objects. See Thomas v. Arn, 474 U.S. 140,
149-53 (1985). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been made.” Wash. Mut., Inc. v. United States, 856
F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Having reviewed the F indings and Recommendation (Doc. 18), the Court
_ 1 _

finds no clear error in Judge Lynch’s recommendation that Wick’s petition should
be denied. First, Wick does not have a constitutional right to postconviction
counsel. Pennsylvania v. Finley, 481 U.S. 551, 556_57 (1987). Second, under
the deferential standard imposed by the Antiterrorism and Effective Death Penalty
Act, the state court’s determination that Wick voluntarily pled guilty was neither
legally nor factually unreasonable 28 U.S.C. § 2254(d).

Nor is there clear error in Judge Lynch’s recommendation that the Court
deny a certificate of appealability. Wick has not made “a substantial showing of
the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

Accordingly, IT IS ORDERED:

(l) Judge Lynch’s Findings and Recommendations (Doc. 18) are
ADOPTED IN FULL;

(2) Wick’s Amended Petition (Doc. lS) is DENIED on the merits;

(3) A certificate of` appealability is DENIED; and

(4) The Clerk of Court shall enter by separate document a judgment in favor
of` Respondent and against Petitioner and close this case.

DATED this ?.?>Nlday of October, 20 8.

Dana L. Christensen, Chief Judge
United States District Court

_2_

FlLED

UCT 2 3 2018
IN THE UNITED sTATEs DISTRICT coURT C'e[;l;s-tg§¢?;z‘§g{a$.g““
FOR THE DISTRICT OF MONTANA M"SS°“'E‘
MJSSOULA DIVISION
BRAD DAFF]N,
CV 18-126-M-DLC-JCL
Petitioner,
vs. ORDER
JAMES SALMONSEN,
Respondent.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations on September 7, 2018, recommending that the Court dismiss
Daf`fin’s petition brought under 28 U.S.C. § 2254 and deny a certificate of`
appealability. (Doc. 4.) Daffin failed to timely object to the Findings and
Recommendations, and so waived the right to de novo review of the record. 28
U.S.C. § 636(b)(l). This Court reviews for clear error those findings and
recommendations to which no party objects. See lhomas v. Arn, 474 U.S. 140,
149-53 (1985). Clear error exists if the Court is led With a “definite and firm
conviction that a mistake has been made.” Wash. Mut., Inc. v. United States, 856
F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Having reviewed the Findings and Recommendation (Doc. 4), the Court

_1_

finds no clear error in Judge Lynch’s recommendation that Bat`fin’s petition should
be denied. Daffin’s first state petition for postconviction relief is currently
pending, and he therefore has not yet fully exhausted his available state court
remedies 28 U.S.C. § 2254(b)(1)(A).

Nor is there clear error in Judge Lynch’s recommendation that the Court
deny a certificate of` appealability. Daffin has not made “a substantial showing of`
the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and reasonable jurists
could not debate whether the resolution of this matter on procedural grounds is
correct.

Accordingly, IT IS ORDERED:

(l) Judge Lynch’s Findings and Recomrnendations (Doc. 4) are ADOPTED
lN FULL;

(2) Daffin’s Petition (Doc. l) is DISM]SSED Without prejudice;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of Court shall enter judgment of` dismissal

DATED this lzr,c\l/ay of October, 20

1 r.%m

Da'na L. Christensen, Chief Judge
United States District Court

